DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            LUCILLE ROLLE,
                               Appellant,

                                      v.

  NATIONSTAR MORTGAGE, LLC, EDWARD R. ROLLE, SHERIDAN
  GLEN HOMEOWNERS ASSOCIATION, INC., and THE CROSSBOW
             HOMEOWNERS ASSOCIATION, INC.,
                       Appellees.

                               No. 4D17-1466

                               [March 15, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Senior Judge; L.T. Case No. CACE11-
031177.

  Lucille Rolle, Davie, pro se.

  Charles P. Gufford of McCalla Raymer Liebert Pierce, LLC, Orlando, for
appellee Nationstar Mortgage LLC.

PER CURIAM.

  Affirmed.

WARNER, CIKLIN and KLINGENSMITH, JJ., concur.

                           *          *           *

  Not final until disposition of timely filed motion for rehearing.